UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K (Mark One): x ANNUAL REPORT PURSUANT TO SECTION15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-25887 PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN (Full title of the plan) PrivateBancorp, Inc. 120 S. LaSalle Street Chicago, Illinois 60603 (Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office) REQUIRED INFORMATION Item4. The PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan (the “Plan”) is subject to ERISA and files Plan financial statements and schedules prepared in accordance with the financial requirements of ERISA. Financial Statements. Listed below are the financial statements and schedules filed as a part of the annual report. (a) Statements of Net Assets Available for Benefits as of December 31, 2011 and 2010, and the related Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2011 and 2010. These Statements of Net Assets Available for Benefits as of December 31, 2011 and 2010 and the related Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2011 and 2010, respectively, included herein, are hereby incorporated by reference into the Registration Statement on Form S-8 filed with the Securities and Exchange Commission by the PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan on April 14, 2010 (File No.333-166070). TABLE OF CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 SUPPLEMENTAL SCHEDULES 12 Form 5500, Schedule H, Part IV, Line 4(i) – Schedule of Assets (Held at End of Year) 13 Form 5500, Schedule H, Line 4(a) – Schedule of Delinquent Participant Contributions 15 SIGNATURES 16 EXHIBIT INDEX 17 - i - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM KSOP Committee PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan Chicago, Illinois We have audited the accompanying statements of net assets available for benefits of PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying supplemental schedules are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, are presented fairly, in all material respects in relation to the basic financial statements taken as a whole. /s/ CliftonLarsonAllen LLP Oak Brook, Illinois June 25, 2012 PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2011 and 2010 ASSETS Participant-directed investments, at fair value: Principal Life Insurance Company pooled-separate accounts $ $ American Funds registered investment companies Dodge & Cox registered investment company MainStay Funds registered investment company - Vanguard Group registered investment company PIMCO registered investment company Buffalo Funds registered investment company COLUMBIA registered investment company Janus International Holding, LLC registered investment company Dimensional Funds registered investment company Water Island Capital, LLC registered investment company Franklin Templeton registered investment company PrivateBancorp, Inc. common stock Guaranteed interest account, Principal Life Insurance Company Total participant-directed investments, at fair value Receivables: Notes receivable from participants Participant contributions - Employer contributions Total receivables NET ASSETS AVAILABLE FOR BENEFITS $ $ The accompanying notes are an integral part of the financial statements. PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years Ended December 31, 2011 and 2010 ADDITIONS TO NET ASSETS ATTRIBUTED TO Contributions from employer $ $ Contributions from participants Rollovers Interest income from notes receivable from participants Interest income from guaranteed investment contract 55 Dividend income Net realized and unrealized gains (losses) of PrivateBancorp, Inc. stock ) Net realized and unrealized gains (losses) in fair value of registered investment companies ) Net realized and unrealized gains (losses) in fair value of pooled separate accounts ) Miscellaneous income 42 Total additions DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO Withdrawals by participants ) ) Administrative expenses ) ) Total deductions ) ) Net increase NET ASSETS AVAILABLE FOR BENEFITS, BEGINNING OF YEAR NET ASSETS AVAILABLE FOR BENEFITS, END OF YEAR $ $ The accompanying notes are an integral part of the financial statements. PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 (1)Description of plan The following description of the PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan (the “Plan”) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General - The Plan is a defined contribution plan covering employees of PrivateBancorp, Inc. and its subsidiaries (PrivateBancorp, Inc. and its subsidiaries, the “Company”). At December 31, 2011, the Company’s subsidiaries included The PrivateBank and Trust Company and Lodestar Investment Counsel, LLC. In May 2011, The PrivateBank Securities, LLC, The PrivateBank Mortgage Company, and The PrivateBank Mortgage Company, LLC were liquidated and dissolved. The dissolutions had no impact on the Plan as all employees were eligible participants in the Plan under The PrivateBank and Trust Company. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). During the fourth quarter of 2010, The PrivateBank, N.A. (in Wisconsin) was merged into The PrivateBank and Trust Company. The merger had no impact on the Plan as The PrivateBank, N.A. employees were eligible participants in the Plan. At December 31, 2010, the Company’s subsidiaries included The PrivateBank and Trust Company, Lodestar Investment Counsel, LLC, The PrivateBank Securities, LLC, The PrivateBank Mortgage Company and The PrivateBank Mortgage Company, LLC. Contributions - Participants may contribute up to the maximum percentage of compensation, as defined in the Plan document and dollar amounts permissible by the Internal Revenue Code (IRC). Company-paid cash bonuses are included in the definition of compensation. Participants may also transfer amounts representing distributions from other qualified defined benefit or contribution plans. Company matching contributions are discretionary and based on a percentage of employee contributions. The Company may make qualified matching contributions, corrective non-elective contributions and an additional discretionary contribution, all based on formulas determined by the Company. Participant accounts- Each participant’s account is credited with the participant’s contribution and allocations of:(a) the Company’s contribution and (b) investment earnings and losses and is charged with participant withdrawals or distributions and administrative fees and expenses. Allocations are based on employee contributions, eligible compensation or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Eligibility - An employee is eligible to participate in the Plan after completing one hour of service, as defined. Participants who are at least 18 years old are eligible for the Company’s contributions after one year of employment. Vesting - Participants are immediately vested in their contributions and the Company’s qualified matching contributions and corrective non-elective contributions plus actual earnings thereon. Vesting in the Company’s matching and discretionary contribution portion of their accounts plus actual earnings thereon is based on years of continuous service. A participant is 20% vested after one year of credited service and vest 20% per year thereafter, until becoming fully vested after five years of credited service. Investment options - Currently, participants are able to direct employee contributions into pooled-separate accounts (PSAs) (maintained by an insurance carrier), mutual funds, a guaranteed investment contract and PrivateBancorp, Inc. common stock. Participants are able to transfer funds among all investment options. Notes receivable from participants - Participants may borrow from their own account a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance. Loan repayment terms are determined by the Company. The loans are secured by the balance in the participant’s account and bear interest at the prime rate (3.25% as of December 31, 2011 and 2010) in effect on the loan acquisition date plus 100 basis points. Interest rates ranged from 4.25% to 9.25% on all participant loans outstanding as of December 31, 2011. Principal and interest are paid ratably through payroll deductions. PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 (1)Description of plan (continued) Payment of benefits - Participants are eligible to receive the vested portion of their Plan account upon retirement, termination of employment, disability or death. Payment will generally be made in a lump sum. Hardship withdrawals are also available to participants who demonstrate financial need in certain circumstances, as defined. Forfeited accounts - As of December 31, 2011 and 2010, forfeited nonvested accounts totaled $15,813and $39,816, respectively. These accounts are used to reduce future Company contributions. During the Plan years ended December 31, 2011 and 2010, forfeitures in the amount of $84,928 and $70,057, respectively, were used to reduce the Company’s contributions. (2)Summary of significant accounting policies Basis of accounting - The accompanying financial statements are prepared on the accrual basis of accounting. Use of estimates - The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires the Plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results may differ from those estimates. Investment valuation and income recognition- The Plan is invested in PSAs, PrivateBancorp, Inc. common stock, a guaranteed investment contract, and mutual funds, which are stated at fair value using methodologies described in Note 5. Security transactions are accounted for on the date securities are purchased or sold (trade date). Dividend income is recorded on the ex-dividend date. Interest income is recognized when earned. Net realized and unrealized gains and losses are recorded in the accompanying financial statements as net realized and unrealized gains (losses) in fair value of investments. Contributions are recognized based on payroll dates and accrued if applicable. Notes receivable from participants - Notes receivable from participants are uncollateralized obligations and are stated at the amount of unpaid principal balance plus any accrued but unpaid interest. Payments of notes receivable from participants are applied to the specific accounts comprising the balance. Delinquent participant loans are reclassified as distributions based upon terms of the Plan document. There is no allowance for uncollectible notes receivable from participants recorded at December 31, 2011 and 2010 since all balances are deemed collectible. Payment of benefits - Benefits are recorded when paid. Administrative expenses - The administrative expenses of the Plan are paid by the Plan sponsor (PrivateBancorp, Inc.) and by the Plan participants. The expenses that are paid by the Plan sponsor are not included in the Statements of Changes in Net Assets Available for Benefits. PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 (3)Investments The following table presents the investments that represent 5% or more of the Plan’s net assets as of December 31, 2011 and 2010. Pooled-separate accounts Contract #6-11219: Principal Money Market Sep Acct $ $ Principal Lifetime 2020 Principal Lg Cap S&P 500 Index * Common stock:PrivateBancorp, Inc. Registered investment companies: American Funds Growth Fund of America R5 * American Funds EuroPacific Growth Fund R5 * Dodge & Cox Stock Fund MainStay Lg Cap Growth I Fund * PIMCO Total Return Instl Fund * Below 5% threshold in the Plan. The amount of appreciation (depreciation) of the value of the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) for the years ended December 31, 2011 and 2010, are as follows: Mutual funds $ ) $ Pooled-separate accounts ) Common stock ) Total $ ) $ Interest and dividends realized on the Plan’s investments for the years ended December31, 2011 and 2010, were $378,264 and $319,497, respectively. Related party transactions Substantially all assets of the Plan are held in trust by Delaware Charter Guarantee & Trust Company, a Delaware corporation conducting business under the trade name of Principal Trust Company, Trustee for the Plan. Administrative fees in the amounts of $25,000 and $24,975 were paid to Principal Financial Group during the years ended December 31, 2011 and 2010, respectively, by PrivateBancorp, Inc. These transactions qualify as party-in-interest transactions. PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 (5)Fair value measurements The Plan measures, monitors and discloses its assets on a fair value basis in accordance with Financial Accounting Standards Board Accounting Standards Codification 820 (FASB ASC 820) Fair Value Measurements and Disclosures. FASB ASC 820 establishes a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level3 measurements). The three levels of the fair value hierarchy are described below: Level 1: Inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2: Inputs to the valuation methodology include: • Quoted prices for similar assets or liabilities in active markets; • Quoted prices for identical or similar assets or liabilities in inactive markets; • Inputs other than quoted prices that are observable for the asset or liability; • Inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value: PrivateBancorp, Inc. common stock -Valued at the closing price reported on the active market on which the security is traded. Mutual funds - Valued at the net asset value, based on quoted market prices in active markets, of shares held by the Plan at year end. Pooled-separate accounts -Valued at the net asset value, based on quoted market prices in active markets, of shares of the underlying assets held by the Plan at year end. The pooled-separate accounts do not have finite lives, unfunded commitments relating to these types of investments, or significant restrictions on redemptions. Guaranteed interest account - Guaranteed investment contract valued at fair value by discounting the related cash flows based on current yields of similar instruments with comparable durations considering the creditworthiness of the issuer. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future values. Furthermore, while the Plan’s administrator (the Plan committee) believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 (5)Fair value measurements (continued) Following is a description of the nature and risks of the categories of assets by major security type. Small/mid U.S. equity:This asset class is generally composed of investment options that invest in stocks, or shares of ownership in small to medium-sized U.S. companies. These investment options typically carry more risk than larger U.S. equity investment options but have the potential for higher returns. They may be an appropriate choice for long-term investors who are seeking the potential for growth. Large U.S. equity:This asset class is generally composed of investment options that invest in stocks, or shares of ownership in large, well-established, U.S. companies. These investment options typically carry more risk than fixed income investment options but have the potential for higher returns over longer time periods. They may be an appropriate choice for long-term investors who are seeking the potential for growth. Balanced/asset allocation:This asset class is generally composed of a combination of fixed income and equity investment options. These investment options may include balanced, asset allocation, target-date, and target-risk investment options. They are typically lower risk than investment options that invest solely in equities. Short-term fixed income:This asset class is generally composed of short-term, fixed-income investment options that are largely liquid and are designed to not lose much value. These investment options may include stable value, money market, short-term bond, and guaranteed interest accounts. They are considered to be among the least risky forms of investment options. However, they typically have a lower rate of return than equities or longer-term fixed income investment options over long periods of time. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at the fair value as of December 31, 2011: Level 1 Level 2 Level 3 Total Financial institution common stock $ $
